DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the newly added limitations to claims 1 and 15 have been considered but are moot because the new ground of rejection, based on reference Ohkawa et al. (2012/0175953), does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: “wherein the measurement circuit comprises a circuit for measuring at least one of the voltage of the battery, a circuit for measuring a remaining capacity of the battery, a circuit for measuring an amount of an electrical charge which is input and output to and from the battery, and a combination of the circuits.”
It is unclear how the measurement circuit can comprise 1) a circuit for measuring at least one of the voltage of the battery, 2) a circuit for measuring a remaining capacity of the battery, 3) a circuit for measuring an amount of electrical charge which is input and output to and from the battery, and a combination of the circuits 1) to 3).
Based on the Specification which states that a management circuit can include a circuit for measuring the voltage of the battery, a circuit for measuring a remaining capacity of the battery, a circuit for measuring an amount of an electrical charge which is input and output to and from the battery, or a combination of the circuits, in Par.145.
	The claim is interpreted as reciting: the measurement circuit comprises at least one of a circuit for measuring the voltage of the battery, a circuit for measuring a remaining capacity of the battery, a circuit for measuring an amount of an electrical charge which is input and output to and from the battery, and a combination of the circuits

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honoki et al. (2016/0028254) and Ohkawa et al. (2012/0175953).
Claims 1-2 and 15-16: Honoki teaches an electronic device (1) comprising: a battery (14); a charger circuit (12-13) for receiving power from an external electronic device (2) and charging the battery (14) (Par.80-81); a measurement circuit (16-17 and 19-20) for checking a state of the battery (14) (Par.72); and a processor (21), wherein, while the power is received from the external electronic device (2), the processor (21) is configured to: charge, based on the power received from the external electronic device (2), the battery (14) using the charger circuit (12-13) (Par.76 and 80-81), determine whether a charging operation satisfies a preset condition (full charge) (Par.73), when 
Honoki does not explicitly teach determining a current leakage of the battery when a difference between the first measurement value obtained at the first time and the second measurement value obtained at the second time exceeds a preset reference value.
Ohkawa discloses determining a current leakage of a battery when a difference between a first measurement value corresponding to charges accumulated in the battery obtained at a first time and a second measurement value corresponding to charges accumulated in the battery obtained at a second time exceeds a preset reference value (Par.57, SOC deviations of each cell is calculated and an anomalous 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of leakage detection of Ohkawa in the device of Honoki to allow for the detection of leakage at an early stage and institute countermeasures to enhance reliability of the system (Par.293).
Claim 6: Honoki and Ohkawa teach the limitations of claim 1 as disclosed above. Honoki teaches the measurement circuit (16-17 and 19-20) comprises a circuit for measuring the voltage of the battery (14) (Par.72).  
Claim 7: Honoki and Ohkawa teach the limitations of claim 1 as disclosed above. Honoki teaches when determining the abnormal state (by determining a difference between a first measurement value and a second measurement value corresponding to charges accumulated in the battery (14) (Par.94)) during the battery charge, the processor (18) is configured to store state information indicating the battery (14) charge (Par.94, The previously determined capacity is stored in memory in order to obtain the difference between the capacities.).  
Honoki does not explicitly teach the abnormal state being a current leakage.
Ohkawa discloses determining a current leakage of a battery when a difference between a first measurement value corresponding to charges accumulated in the battery obtained at a first time and a second measurement value corresponding to charges accumulated in the battery obtained at a second time exceeds a preset reference value (Par.57, SOC deviations of each cell is calculated and determined if it exceeds a reference value.).

Claims 10 and 20: Honoki and Ohkawa teach the limitations of claims 1 and 15 as disclosed above. Honoki teaches the processor (18) is configured to send at least a portion of the notification information to an external electronic device (2) functionally connected with the electronic device (1) (Fig.1), as at least part of the notification information output operation (Par.101).
Claim 11: Honoki and Ohkawa teach the limitations of claim 1 as disclosed above. Honoki teaches a memory for storing at least one of the first measurement value and the second measurement value (Par.94, The previously determined capacity is stored in memory in order to obtain the difference between the capacities).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Honoki et al. (2016/0028254) and Ohkawa et al. (2012/0175953) as applied to claim 1 above, and further in view of Chung (2014/0002008).
Claim 3: Honoki and Ohkawa teach the limitations of claim 1 as disclosed above. Honoki does not explicitly teach the processor is further configured to determine whether the battery is charged up to a maximum capacity, as at least part of the preset condition, and stop the charging operation when the battery is charged up to the maximum capacity.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chung in the system of Honoki to have had cut off the power provided to the battery when the battery is fully charged (Par.57) thereby preventing unnecessary current waste and improving battery life (Par.6).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honoki et al. (2016/0028254) and Ohkawa et al. (2012/0175953) as applied to claim 1 above, and further in view of Takei et al. (5,945,805).
Claim 9: Honoki and Ohkawa teach the limitations of claim 7 as disclosed above. Honoki does not explicitly teach the abnormal state is related to a current leakage.
Ohkawa discloses determining a current leakage of a battery when a difference between a first measurement value corresponding to charges accumulated in the battery obtained at a first time and a second measurement value corresponding to charges accumulated in the battery obtained at a second time exceeds a preset reference value (Par.57, SOC deviations of each cell is calculated and determined if it exceeds a reference value.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ohkawa in the device of Honoki to have 
The combination of Honoki and Ohkawa do not explicitly teach when the battery switches from the abnormal state to a normal state, the processor is configured to resume charging the battery.  
Takei teaches when a battery switches from an abnormal state to a normal state, a processor is configured to resume charging the battery (Col.9, Lines 10-21).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Takei in the combination to have had resumed charging the battery so that the battery can be correctly and fully charged (Col.9, Lines 10-21) when it is determined to be safe to continue charging the battery.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Honoki et al. (2016/0028254) and Ohkawa et al. (2012/0175953) and as applied to claim 15 above, and further in view of Takei et al. (5,945,805).
Claim 19: Honoki and Ohkawa teach the limitations of claim 15 as disclosed above. Honoki teaches determining the abnormal battery state during the battery charging, stopping the battery charging operation (Par.104).  
Honoki does not explicitly teach the abnormal state is related to a current leakage.
Ohkawa discloses determining a current leakage of a battery when a difference between a first measurement value corresponding to charges accumulated in the battery obtained at a first time and a second measurement value corresponding to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ohkawa in the device of Honoki to have had detected an occurrence of leakage at an early stage and institute countermeasures to enhance reliability of the system (Par.293).
The combination of Honoki and Ohkawa does not explicitly teach when the battery switches from the abnormal state to a normal state, resuming the battery charging operation.
Takei teaches when a battery switches from an abnormal state to a normal state, a processor is configured to resume charging the battery (Col.9, Lines 10-21).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Takei in the combination of Honoki and Ohkawa to have had resumed charging the battery so that the battery can be correctly and fully charged (Col.9, Lines 10-21) when it is determined to be safe to continue charging the battery.


Allowable Subject Matter
Claims 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Ohkawa et al. (2012/0175953) discloses determining a current leakage of a battery based on a first voltage measured at a first time and a second voltage measured at a second time (Par.303-304); Miniamiura et al. 
“determine a current leakage of the battery based at least on the first voltage of the battery measured at a first time and the second voltage of the battery measured at a second time, determine a battery control method for resolving the current leakage, and in response to determining the battery control method did not resolve the current leakage, output notification regarding the current leakage to a user”, as disclosed in Claim 12 in combination to all additional elements of the claim. Claims 13-14 depend from claim 12 and are allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 26, 2021